Citation Nr: 1607642	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-14 102	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959 and from September 1961 to November 1970.  He then had many years of subsequent service with the Florida Air National Guard.

The matter was initially before the Board of Veterans' Appeals (Board) in October 2014 when it was remanded for further evidentiary development.  After such development, the Board denied both claims in a March 2015 decision.  The Veteran requested reconsideration of this denial by the Board.  Reconsideration was denied in August 2015.  

The Veteran then perfected an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court approved a December 2015 joint motion for remand filed by both parties to the case.  Thus, the Board's March 2015 decision has been vacated and the matter is remanded for further proceedings consistent with the terms of the joint motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The attorneys who co-authored the joint motion unsuccessfully attempted to locate two particular VA outpatient treatment records which were identified in the March 2014 Statement of the Case.  The two records were dated February 12, 2010, and June 5, 2013.  The Board is similarly unable to locate these records in the Veteran's electronic claims files.  We observe, however, that the available records include a medical problem list which was generated at the VA Medical Center in Gainesville, Florida, at some point prior to July, 2010.  Additionally, the record contains some laboratory test reports dated in 2009 and 2010 which were generated at the VA Outpatient Clinic in Jacksonville, Florida.  We caution that none of these records reflect complaints or treatment for hearing loss or tinnitus; however, their presence indicates that the Veteran was getting VA medical care as early as 2009.  It does not appear that comprehensive, complete, VA medical records have been requested.  Given the confusion over the notations in the Statement of the Case, it seems prudent to request complete VA records.  Any VA medical records are deemed to be constructively of record in proceedings before the Board in any case.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Also in this regard, we note that in April 2015, the Veteran reported that he is receiving current medical treatment for hearing loss and tinnitus at the VA Outpatient Clinic in Jacksonville, Florida.  

In the joint motion for remand, the parties to his case agreed that the November 2014 VA examination report upon which the Board relied in its March 2015 denial, was inadequate.  Specifically, the examiner stated that Veteran's hearing loss appeared to be non-organic, but then provided an opinion only relating to an organic hearing loss.  The parties also felt that the opinion provided by the examiner did not contain sufficient detail regarding the Veteran's current hearing loss and tinnitus conditions to allow the Board to make a reasoned and fully formed determination on these issues.  See D'Aires v. Peake, 22 Vet.App. 97, 104 (2008).  Additionally, the examiner did not provide "an informed medical opinion as to the significance of the varied audiometric test results" found within the Veteran's claims folder, as was required by the October remand order.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  Therefore another VA examination is required to fulfill the terms of the Court's Order.  

At this point, it is expedient to again set out the history of the Veteran's hearing loss and tinnitus disabilities, as well as the legal framework which governs the case, so that the key points of the case, as the Board views them, are consolidated in one place, to promote clear review and understanding by both medical experts and VA adjudicators.  

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Because hearing loss and tinnitus are not generally considered to be injuries for purposes of service connection, it is the Veteran's nearly-fifteen years of active duty with which we are concerned here.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, No. 13-0540, USCAVC, (Feb. 9, 2015).  

Even if a chronic disease is not shown within one year of discharge, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 200, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, we note that the RO has conceded the Veteran was exposed to acoustic trauma during service, based upon his work around jets and aircraft engines.  The Board finds likewise.  

The Veteran's service records include an audiogram dated in August 1966.  After conversion from ASA to ISO units, the test revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
25
20
LEFT
10
10
25
35
35

In August 1967, again after conversion from ASA to ISO units, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
20
LEFT
5
15
20
30
30

On the authorized audiological evaluation in October 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
35
55
LEFT
30
30
30
35
45

Following this test, the Veteran was given a permanent physical profile, involving no duty in hazardous noise areas on account of a "complete threshold shift" and reported tinnitus.  

The Veteran had two audio tests in April 1970, with the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
80
80
LEFT
50
60
70
80
80





HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
75
85
90
LEFT
75
80
90
95
90

The Veteran was issued hearing aids at this time.  He was discharged from active duty shortly thereafter.

In connection with his entrance into the Air National Guard, the Veteran underwent another audio test in February 1972.  This test revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
10
10
15
25
25

Similarly, an August 1973 test revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
20
LEFT
15
15
5
15
20

These results over a relatively brief period of six or seven years would appear to be nearly irreconcilable, as they do not fit into a standard pattern.  For this reason, in the attempt to understand and reconcile these widely varying test results, the Board remanded the matter for interpretation and opinion by an expert in audiology.  

The report of a September 2014 office clinical summary from the otolaryngologist who provides the Veteran's hearing aids reflects that the Veteran was experiencing "hearing loss of unknown type," in both ears.  The loss was described as severe, with communication difficult much of the time; however, the Veteran was not experiencing the problem at the time of the visit.  It was noted that the hearing loss first occurred after noise exposure, and that aggravating factors included noise exposure.  Associated manifestations were listed as history of exposure to noise, hyperacusis, and recruitment of loudness.  Pertinent negatives were listed as "craniofacial abnormality, delayed speech development, dizziness, Down syndrome, family history of hearing loss, fever, frequent nasal congestion, history of recurrent cerumen impactions, known allergies, otalgia, otorrhea, persistent or recurrent middle ear effusion, pressure sensation in the ear associated with hearing loss, recurrent middle ear infections, recurrent sinusitis, social problems caused by hearing loss, speech articulation problem, tinnitus."  The report reflected that the Veteran had previously been prescribed hearing aids and assistive hearing devices, and had also undergone removal of excessive ear wax.  

Pursuant to the Board's October 2014 remand, in November 2014, the Veteran was provided with a VA audiological examination which included audiometric testing, review of the Veteran's medical records, including those summarized above, and an opinion as to whether the Veteran has bilateral hearing loss and tinnitus which was incurred during or related to his periods of active service.  

The report of the examination reflects that the examiner was unable to accurately ascertain the Veteran's current hearing acuity.  The examiner provided the following explanation:  "Test results are not valid for rating purposes (not indicative of organic hearing loss).  [The] audiometric results revealed a non-organic hearing loss.  There was poor inter-test reliability. ... Distortion product otoacoustic emission, a sensitive measure of the outer hair cell function, were present at from 750 to 1000 Hz in the right ear suggesting normal peripheral hearing in the low frequencies.  Despite repeated attempts and reinstruction, the test results were not reliable and are not suitable for rating purposes in this examiner's opinion, and are therefore not being reported."  With regard to the word discrimination testing, the examiner commented, "The use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of pure tone average and word recognition scores inappropriate."  

The examiner noted that the Veteran had worked on the fight deck for his entire service, with hearing protection.  His non-military occupational noise exposure included having worked in power plants with exposure to generators for about twenty-one years, with hearing protection as needed in noisy areas.  With regard to the question of whether the Veteran's hearing loss had its inception during his active service, the examiner provided the following opinion:

The Veteran presented with NON-organic hearing loss in both ears, yet an opinion can be given due to the acceptable clinical evidence.  Today's opinion is based on review of the [claims file], review of service and medical history, clinical expertise, review of the related literature, and present degree of hearing loss.  [Claims file] review indicated that the veteran served in the Air Force from 6/55-6/59 and 6/61-11/70.  There are no [service treatment records] from the first tour.  The earliest available hearing examination for review was obtained on 8/18/66 that showed normal hearing in the right ear and a mild loss at 4000 and 6000 Hz.  The separation examination showed a flat moderately-severe to severe hearing loss in both ears, which is NOT consistent with the configuration of noise induced hearing loss.  However, a hearing examination completed on 2/12/72 (2 years later) showed a normal hearing in both ears.  Thus, there is no objective evidence of acoustic trauma.  A hearing examination completed a year later on 8/25/73 showed normal hearing in the right ear and normal hearing from 500 to 4000 Hz with a mild loss at 6000 Hz.  A hearing examination completed on 3/15/75 (5 years after separation) showed normal hearing in the right ear and a mild high frequency loss in the left ear (with NO significant threshold shift when compared to 8/66).  There is no evidence of acoustic trauma.  The Veteran reported significant civilian noise exposure.  Therefore, in my opinion, this hearing loss and tinnitus is less likely as not due to military noise exposure, but more than likely impacted by civilian noise exposure, presbycusis, and/or some other etiology.  

During the examination, the Veteran reported experiencing intermittent tinnitus occurring twice a day for about five seconds.  He reported the onset of these symptoms in 1968.  With regard to the etiology of the tinnitus, the examiner opined that as the Veteran has a diagnosis of clinical hearing loss, his tinnitus is at least as likely as not a symptom associated with the hearing loss.  

In a February 2015 statement, the Veteran's treating otolaryngologist indicated that his office "has evaluated and diagnosed severe right and left ear hearing loss in [the Veteran] which is permanent and creates a severe disability in communication and hearing.  The nature of the permanent nerve hearing damage is consistent with noise exposure from the patient's military service.  The most recent hearing test performed on 5 February 2015 demonstrated a severe permanent and irreversible nerve hearing loss."  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Complete VA medical records reflecting all the Veteran's VA medical care provided by the VA Medical Center in Gainesville, Florida, and the VA Outpatient Clinic in Jacksonville, Florida, and all related facilities must be obtained.  The records should include the earliest treatment provided to the Veteran, such as his intake evaluation, when he first entered the VA medical system, up through the present time.  If necessary, VA Medical Administration Records should be cross-referenced to determine when he first began treatment.  The goal is to obtain ALL of the Veteran's VA medical records for review by adjudicators, and enough supporting documentation to ensure that all records have in fact been obtained.  

2.  After obtaining these VA medical records, the Veteran should be afforded a VA otolaryngologic examination to establish the Veteran's current hearing acuity status, and to obtain an informed medical opinion as to the significance of the varied audiometric test results reported above, and any others reflected in the newly-obtained VA treatment records.  

The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner[s] should be performed in conjunction with the examination.  

If the examiner deems that further specialized medical review is required to fully investigate any nonorganic hearing loss found, to include whether any nexus to service exists, then such specialized review and/or examination and/or testing should be accomplished.

The examiner is requested to provide a full and complete discussion as to the interpretation of the service test results, the post-service test results, and opine whether any currently-shown hearing loss and tinnitus are more, less, or equally likely to be related to service, and a complete rationale for all conclusions reached.  

To comply with the Court's Order, the opinion must include:
* The significance, if any, of the varied audiometric test results in the Veteran's history;
* If any nonorganic hearing loss is identified, the examiner should identify the etiology of such hearing loss carefully, and to clearly define what constitutes organic and non-organic hearing loss or etiologies.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If either benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


